                      Case 20-20259-RAM        Doc 62     Filed 09/29/20    Page 1 of 3




          ORDERED in the Southern District of Florida on September 29, 2020.




                                                                    Robert A. Mark, Judge
                                                                    United States Bankruptcy Court
_____________________________________________________________________________


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                            www.flsb.uscourts.gov

       In re:                                             Case No. 20-20259-RAM
                                                          (Jointly Administered)
       It’Sugar FL I LLC, et al.,
                                                          Chapter 11
             Debtors.
       _______________________________/

       ORDER GRANTING DEBTORS’ EMERGENCY MOTION PURSUANT TO SECTIONS
       105(A), 363(B), AND 503(B)(1) OF THE BANKRUPTCY CODE FOR AUTHORIZATION
                  TO HONOR CERTAIN PREPETITION CUSTOMER PROGRAMS

                THIS MATTER came before the Court on September 25, 2020, 2020 at 1:30 p.m. upon

       the Debtors’ Emergency Motion Pursuant to Sections 105(a), 363(b), and 503(b)(1) of the

       Bankruptcy Code for Authorization to Honor Certain Prepetition Customer Programs [ECF No.

       13] (the “Motion”).     The Court considered the Motion and finds that: (a) the Court has

       jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b) venue is proper before

       this Court pursuant to 28 U.S.C. §§ 1408 and 1409; (c) this matter is core pursuant to 28 U.S.C.

       § 157(b)(2); (d) notice of the Motion and the hearing thereon was sufficient under the



                                                      1
                   Case 20-20259-RAM              Doc 62       Filed 09/29/20       Page 2 of 3




circumstances; and (e) the legal and factual bases set forth in the Motion and at the hearing

establish just cause for the relief granted herein. Accordingly, it is:

           ORDERED AND ADJUDGED as follows:

           1.       The Motion is GRANTED.

           2.       The Debtors1 are authorized, but not directed, pursuant to §§ 105(a), 363(b), and

503(b)(1) of the Bankruptcy Code, to continue the Customer Programs, and to provide refunds in

connection with returned or reversed e-commerce sales, in the ordinary course of their business

in the same manner and on the same basis as the Debtors implemented and maintained prior to

commencement of their chapter 11 cases.

           3.       The Debtors are authorized, but not directed, to honor all prepetition obligations

relating to the Customer Programs in the ordinary course of business, in the same manner and on

the same basis as the Debtors honored such obligations prior to commencement of the chapter 11

cases.

           4.       Any requirements of Rule 6003 of the Bankruptcy Rules have been satisfied.

           5.       The requirements of Bankruptcy Rule 6004(a) and 6004(h) are waived and the

terms and conditions of this Order shall be immediately effective and enforceable upon entry of

this Order.

           6.       Further, nothing in this Order or Motion shall be construed as prejudicing any

rights the Debtors may have to contest the amount or basis of any prepetition or postpetition

obligations relating to the Customer Programs.




1
    Capitalized terms used herein shall have the meanings ascribed in the Motion.


                                                           2
              Case 20-20259-RAM          Doc 62       Filed 09/29/20   Page 3 of 3




       7.      The Court shall retain jurisdiction over this matter to provide for such additional

and further relief necessary to enforce the terms and conditions of this Order.

                                                ###
Submitted By:
Joshua W. Dobin, Esquire
Florida Bar No. 93696
jdobin@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
Joshua W. Dobin, Esquire, is directed to serve copies of this Order on all parties in interest and
to file a Certificate of Service.
and to file a Certificate of Service.




                                                 3
